UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3481 General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/09 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements FOR MORE INFORMATION Back Cover General Municipal Money Market Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for General Municipal Money Market Fund covering the six-month period from December 1, 2008, through May 31, 2009. While most financial markets went on a wild ride during the funds reporting period, money market yields generally moved in one direction  down  trending alongside short-term interest rates to historical lows. The Federal Reserve Boards target of 0% to 0.25% for the overnight federal funds rate along with historic levels of demand for cash have served as anchors for money market yields in a domestic economy that has struggled with a 6.3% annualized contraction over the fourth quarter of 2008 and a 5.7% revised estimate of economic contraction during the first quarter of 2009. The stock and bond markets enormous swings have caused investors to wonder if the markets are forecasting sustainable economic improvement, or could this be a bear market rally where securities reach such depressed levels that even the slightest hint of good news lifts prices.We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate an important feature of many rallies  when they snap back, the rebounds are often quick and sharp, potentially leaving investors on the sidelines. Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy while still being considerate of your current liquid asset needs. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation June 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2008, through May 31, 2009, as provided by Colleen Meehan, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2009, General Municipal Money Market Funds Class A and Class B shares produced annualized yields of 0.58% and 0.13%, respectively.Taking into account the effects of compounding, the funds Class A and Class B shares produced annualized effective yields of 0.58% and 0.13%, respectively. 1 Yields of tax-exempt money market instruments declined to historically low levels during the reporting period as the Federal Reserve Board (the Fed) slashed short-term interest rates to combat a faltering U.S. economy and an ongoing financial crisis. The Funds Investment Approach The fund seeks to maximize current income exempt from federal personal income tax, to the extent consistent with the preservation of capital and the maintenance of liquidity. In pursuing this objective, we employ two primary strategies. First, we normally attempt to add value by investing substantially all of the funds net assets in high-quality short-term municipal obligations throughout the United States and its territories that provide income exempt from federal personal income tax. Second, we actively manage the funds average maturity based on our anticipation of supply-and-demand changes in the short-term municipal marketplace and interest-rate cycles while anticipating liquidity needs. For example, if we expect an increase in short-term supply, we may decrease the average maturity of the fund, which could enable us to take advantage of opportunities when short-term supply increases. Generally, yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities are generally issued with The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) maturities in the one-year range, which in turn may lengthen the funds average maturity if purchased. If we anticipate limited new-issue supply, we may then look to extend the funds average maturity to maintain then-current yields for as long as we believe practical.At other times, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Money Market Yields Plunged During the Downturn By the time the reporting period began, economic conditions had deteriorated sharply due to weakness in housing markets, rising unemployment and declining consumer confidence, which produced the longest and most severe U.S. recession since the 1930s. In response, the Fed had implemented several reductions in the overnight federal funds rate, and the reporting period began with a federal funds rate of just 1%. In addition, a credit crisis had escalated into a full-blown global financial crisis in the wake of the bankruptcy of investment bank Lehman Brothers and the failures of other major financial institutions in September 2008. Dealers and insurers of municipal money market instruments also were punished during the financial crisis by severe investment losses. These developments caused dislocations among short-term money market instruments, including tax-exempt variable rate demand notes (VRDNs), and a surge in redemptions from some funds. In an effort to shore up investor confidence, the U.S. Department of the Treasury initiated several remedial measures, including the Temporary Guarantee Program for Money Market Funds.These measures calmed investors to a degree, and yields among VRDNs returned to normalized levels during the reporting period. On March 31, the U.S. government announced a further extension of the Temporary Guarantee Program for Money Market Funds until September 18, 2009. After the start of the reporting period, the Fed continued its attempts to restore stability to the credit markets with massive injections of liquidity into the banking system and an additional rate cut, which drove the Feds target range for the federal funds rate to a record low of between 0% and 0.25% by the end of 2008. As a result, money market yields fell to historically low levels. 4 The financial crisis and economic downturn put severe pressure on the fiscal conditions of many states and municipalities, which faced weak housing markets, rising unemployment, reduced tax collections and intensifying demands on social services programs. Amid Turmoil, a Focus on Quality and Liquidity We focused throughout the reporting period on direct-obligation, high-quality municipal securities that have been independently approved for the fund by our credit analysts. We generally avoided money market instruments from issuers that we regarded as vulnerable to their states budget problems, instead favoring those backed by pledged tax appropriations or revenues from facilities providing essential services. We set the funds weighted average maturity in a range that was shorter than industry averages in case of unexpected liquidity needs. However, yield differences have remained relatively narrow along the markets maturity range, so this conservative positioning did not detract materially from the funds performance. Preserving Capital Is Our Priority Robust issuance of tax-exempt municipal notes and risk aversion among many investors have created a bifurcated market.Yields of instruments from issuers with questionable credit profiles generally have been higher than yields from issuers who seem relatively insulated from the downturn. Nonetheless, we believe the prudent course is to refrain from chasing higher yields, instead maintaining a conservative credit selection strategy with an emphasis on preservation of capital and liquidity. June 15, 2009 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided for the funds Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds Class B shares would have produced annualized and annualized effective yields of 0.11%. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in General Municipal Money Market Fund from December 1, 2008 to May 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2009 Class A Class B Expenses paid per $1,000  $ 3.10 $ 5.29 Ending value (after expenses) $1,002.90 $1,000.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2009 Class A Class B Expenses paid per $1,000  $ 3.13 $ 5.34 Ending value (after expenses) $1,021.84 $1,019.65  Expenses are equal to the funds annualized expense ratio of .62% for Class A shares and 1.06% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2009 (Unaudited) Short-Term Coupon Maturity Principal Investments101.2% Rate (%) Date Amount ($) Value ($) Alabama5.7% Birmingham Public Educational Building Authority, Student Housing Revenue (CHFUAB II, L.L.C.The University of Alabama at Birmingham Project) (LOC; Regions Bank) 3.25 6/7/09 11,600,000 a 11,600,000 Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation and LOC; National Rural Utilities Cooperative Finance Corporation) 2.85 11/15/09 6,000,000 6,000,000 Fultondale Industrial Development Board, IDR (Melsur Corporation Project) (LOC; Amsouth Bank) 3.00 6/7/09 2,640,000 a 2,640,000 Macon Trust Various Certificates (Spanish Fort Redevelopment AuthoritySpanish Fort Town Center) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.89 6/7/09 12,500,000 a,b 12,500,000 Mobile Infirmary Health System Special Care Facilities Financing Authority, Revenue (Infirmary Health System, Inc.) (LOC; Regions Bank) 3.25 6/7/09 15,000,000 a 15,000,000 Troy Health Care Authority, LR (Southeast Alabama Rural Health Associates Project) (LOC; Regions Bank) 3.25 6/7/09 2,225,000 a 2,225,000 Arizona1.1% Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.65 6/11/09 5,000,000 5,000,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Arizona (continued) Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.57 9/17/09 5,000,000 5,000,000 Arkansas.7% Arkansas Development Finance Authority, MFHR (Chapelridge of Cabot Housing Project) (LOC; Regions Bank) 3.30 6/7/09 6,525,000 a 6,525,000 Colorado2.9% Colorado Educational and Cultural Facilities Authority, Education Revenue (Vail Mountain School Project) (LOC; Key Bank) 1.27 6/7/09 5,800,000 a 5,800,000 Cornerstar Metropolitan District, Special Revenue (LOC; Compass Bank) 0.39 6/7/09 6,500,000 a 6,500,000 Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 1.80 6/7/09 13,000,000 a 13,000,000 Delaware.7% Delaware Economic Development Authority, IDR (V&S Galvanizing LLC Project) (LOC; Key Bank) 2.40 6/7/09 4,570,000 a 4,570,000 Delaware Transportation Authority, Transportation System Senior Revenue 4.00 7/1/09 1,435,000 1,438,978 District of Columbia6.1% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.36 6/7/09 9,725,000 a,b 9,725,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.50 8/18/09 10,000,000 10,000,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) District of Columbia (continued) Metropolitan Washington DC Airports Authority, CP (LOC; Bank of America) 0.50 6/12/09 10,000,000 10,000,000 Metropolitan Washington DC Airports Authority, CP (LOC; Bank of America) 0.55 6/15/09 13,500,000 13,500,000 Washington DC Metropolitan Area Transit Authority, CP (LOC; Wachovia Bank) 0.35 6/9/09 10,000,000 10,000,000 Florida12.8% Brevard County Health Facilities Authority, Revenue, Refunding (Retirement Housing Foundation Obligated GroupCourtenay Springs Village) (LOC; KBC Bank) 0.32 6/7/09 6,400,000 a 6,400,000 Capital Trust Agency, MFHR (Brittany Bay Apartments Watermans Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.50 6/7/09 10,000,000 a,b 10,000,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/09 25,000,000 25,000,000 Florida Housing Finance Agency, Housing Revenue (Caribbean Key Apartments Project) (LOC; FNMA) 0.47 6/7/09 11,150,000 a 11,150,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.60 7/13/09 10,000,000 10,000,000 Greater Orlando Aviation Authority, Airport Facilities Revenue, CP (LOC: Bayerische Landesbank, State Street Bank and Trust Co. and Westdeutsche Landesbank) 1.00 6/3/09 15,000,000 15,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (LOC; SunTrust Bank) 2.05 6/7/09 5,000,000 a 5,000,000 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Hillsborough County Industrial Development Authority, IDR, Health Facilities Projects (University Community Hospital) (LOC; Wachovia Bank) 0.40 6/7/09 9,600,000 a 9,600,000 Miami-Dade County Educational Facilities Authority, Revenue (Florida International University Foundation Project) (LOC; SunTrust Bank) 2.75 6/7/09 8,870,000 a 8,870,000 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) (LOC; Fifth Third Bank) 2.05 6/7/09 11,900,000 a 11,900,000 Georgia7.5% Clayton County Development Authority, Revenue (DACC Public Purpose Corporation II Project) (LOC; Dexia Credit Locale) 2.50 6/7/09 15,000,000 a 15,000,000 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) (LOC; SunTrust Bank) 2.75 6/7/09 15,000,000 a 15,000,000 Floyd County Development Authority, Revenue (Berry College Project) (LOC; SunTrust Bank) 2.75 6/7/09 11,000,000 a 11,000,000 Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.50 6/7/09 15,000,000 a,b 15,000,000 Georgia, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.35 6/7/09 9,900,000 a 9,900,000 Hawaii1.1% Hawaii Housing Finance and Development Corporation, MFHR (Kukui Gardens) (Liquidity Facility; Citigroup and LOC; Citigroup) 1.36 6/7/09 9,550,000 a,b 9,550,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Idaho1.7% Idaho Health Facilities Authority, Revenue (Saint Lukes Regional Medical Center Project) (Insured; FSA and Liquidity Facility; Bank of Montreal) 0.50 6/1/09 14,700,000 a 14,700,000 Illinois2.5% Chicago OHare International Airport, Special Facility Revenue (OHare Technical Center II Project) (LOC; ABN-AMRO) 1.98 6/7/09 4,000,000 a 4,000,000 Illinois Health Facilities Authority, Revenue, Refunding (Lutheran Home and Services) Illinois Housing Development Authority, Homeowner Mortgage Revenue 1.96 8/1/09 5,000,000 5,000,000 Indiana1.1% Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.39 6/7/09 10,000,000 a,b 10,000,000 Kansas2.1% Atchison, Industrial Revenue (StressCrete, Inc.) (LOC; Key Bank) 2.30 6/7/09 5,525,000 a 5,525,000 Junction City, GO Temporary Notes 4.50 6/1/09 7,000,000 7,000,000 Mission, MFHR, Refunding (The Falls Apartments Project) (LOC; FNMA) 0.41 6/7/09 6,000,000 a 6,000,000 Kentucky2.6% Georgetown, Industrial Building Revenue, Refunding (Georgetown College Project) (LOC; Fifth Third Bank) 2.05 6/7/09 22,585,000 a 22,585,000 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana4.6% Ascension Parish, Revenue (BASF Corporation Project) 0.95 6/7/09 10,000,000 a 10,000,000 Louisiana Public Facilities Authority, Revenue (Blood Center Properties, Inc. Project) (LOC; Bank One) 0.85 6/7/09 1,400,000 a 1,400,000 Louisiana Public Facilities Authority, Revenue (GCGK Investments LLC Project) (LOC; Amsouth Bank) 3.25 6/7/09 2,400,000 a 2,400,000 Louisiana Public Facilities Authority, Revenue (II City Plaza LLC Project) (LOC; Regions Bank) 3.25 6/7/09 20,000,000 a 20,000,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; Regions Bank) 3.25 6/7/09 6,375,000 a 6,375,000 Maryland3.7% Chestertown, EDR, Refunding (Washington College Project) (LOC; RBS Citizens NA) 3.00 6/7/09 6,900,000 a 6,900,000 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.40 6/7/09 13,500,000 a 13,500,000 Maryland Economic Development Corporation, Revenue (CWI Limited Partnership Facility) (LOC; M&T Bank) 0.49 6/7/09 3,385,000 a 3,385,000 Maryland Health and Higher Educational Facilities Authority, Revenue, CP (John Hopkins Health System) (Liquidity Facility; Bank of America) 0.50 8/25/09 5,000,000 5,000,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Industrial Development Financing Authority, Revenue (Mercy High School Facility) (LOC; M&T Bank) 0.49 6/7/09 3,210,000 a 3,210,000 Massachusetts1.3% Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 2.25 6/11/09 11,300,000 11,300,000 Michigan6.5% Kent Hospital Finance Authority, LOR (Pine Rest Christian Mental Health Services Project) (LOC; Fifth Third Bank) 2.05 6/7/09 4,000,000 a 4,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.50 7/8/09 10,000,000 10,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.30 8/5/09 7,000,000 7,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.40 6/7/09 16,200,000 a 16,200,000 Michigan Strategic Fund, LOR (Extruded Aluminum Corporation Project) (LOC; Comerica Bank) 1.00 6/7/09 10,000,000 a 10,000,000 Oakland County Economic Development Corporation, LOR (Three M Tool and Machine Inc. Project) (LOC; Comerica Bank) 1.00 6/7/09 10,000,000 a 10,000,000 Minnesota1.7% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 0.42 6/7/09 14,590,000 a 14,590,000 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Missouri.6% Missouri Health and Educational Facilities Authority, Health Facilities Revenue, CP (Cox Hospital) (LOC; Bank of Nova Scotia) 0.60 7/7/09 5,000,000 5,000,000 Nebraska1.7% Public Power Generation Agency, Revenue (Whelan Energy Center Unit 2) (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.49 6/7/09 15,000,000 a,b 15,000,000 Nevada1.8% Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.45 10/15/09 16,000,000 16,000,000 New Hampshire.8% New Hampshire Health and Education Facilities Authority, Revenue (The Derryfield School Issue) (LOC; RBS Citizens NA) 3.80 6/7/09 7,000,000 a 7,000,000 New Jersey5.1% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 1.00 6/7/09 25,000,000 a 25,000,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.50 6/7/09 20,000,000 a 20,000,000 New York.9% New York Local Government Assistance Corporation, Revenue (LOC: Bayerische Landesbank and Westdeutshe Landesbank) 0.50 6/7/09 7,500,000 a 7,500,000 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina1.4% North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 0.36 6/7/09 4,865,000 a,b 4,865,000 Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 0.60 6/7/09 4,000,000 a 4,000,000 Robeson County Industrial Facilities and Pollution Control Finance Authority, IDR (CB Systems, LLC Project) (LOC; Wachovia Bank) 0.60 6/7/09 3,190,000 a 3,190,000 Ohio1.6% Lima, HR (Lima Memorial Hospital Project) (LOC; Bank One) 0.30 6/7/09 1,900,000 a 1,900,000 Montgomery County, Revenue, CP (Miami Valley Hospital) (Liquidity Facility; JPMorgan Chase Bank) 1.35 7/14/09 10,000,000 10,000,000 Ohio Higher Educational Facility Commission, LR (Higher Educational Facility Pooled Program) (LOC; Fifth Third Bank) 3.50 6/7/09 1,000,000 a 1,000,000 Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; Bank One) 0.80 6/7/09 690,000 a 690,000 Oklahoma1.3% Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2.00 8/17/09 5,000,000 5,000,000 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Oklahoma (continued) Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2.00 8/17/09 6,000,000 6,000,000 Pennsylvania2.8% Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 0.80 6/7/09 15,000,000 a 15,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.30 6/7/09 2,600,000 a 2,600,000 Lawrence County Industrial Development Authority, Revenue (Villa Maria Project) (LOC; Allied Irish Banks) 1.10 6/7/09 6,920,000 a 6,920,000 Tennessee1.1% Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 0.45 6/7/09 9,470,000 a 9,470,000 Texas6.6% Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.50 6/7/09 4,195,000 a,b 4,195,000 Harris County, CP (Liquidity Facility; Bank of Nova Scotia) 0.50 8/18/09 700,000 700,000 Harris County Health Facilities Development Corporation, HR (Baylor College of Medicine) (LOC; Bank of America) 0.26 6/1/09 1,600,000 a 1,600,000 Harris County Industrial Development Corporation, SWDR (Deer Park Refining Limited Partnership Project) 0.66 6/1/09 10,000,000 a 10,000,000 16 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Houston Industrial Development Corporation, Air Cargo Revenue (Aero Houston East, LP Project) (LOC; Bank One) 0.50 6/7/09 2,900,000 a 2,900,000 Port of Port Arthur Navigation District of Jefferson County, Environmental Facilities Revenue, Refunding (Motiva Enterprises LLC Project) 0.55 6/1/09 18,400,000 a 18,400,000 Port of Port Arthur Navigation District of Jefferson County, Revenue, CP (BASF AG) 0.80 7/8/09 5,000,000 5,000,000 San Antonio, Electric and Gas System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.60 6/11/09 10,000,000 10,000,000 Texas Department of Housing and Community Affairs, Multifamily Housing Mortgage Revenue, Refunding (Red Hills Villas) (Liquidity Facility; FNMA and LOC; FNMA) 0.41 6/7/09 5,015,000 a 5,015,000 Utah1.1% Utah, GO Notes, Refunding 5.38 7/1/09 2,500,000 2,509,946 Utah Housing Corporation, SFMR (LOC; Royal Bank of Canada) 0.65 8/6/09 7,515,000 7,515,000 Virginia1.8% Ashland Industrial Development Authority, IDR (Tru-Wood Cabinets Project) (LOC; Regions Bank) 3.22 6/7/09 3,265,000 a 3,265,000 Lynchburg Industrial Development Authority, HR (Centra Health, Inc.) (LOC; Branch Banking and Trust Co.) 0.20 6/7/09 6,000,000 a 6,000,000 Virginia Port Authority, Subordinate Port Facilities Revenue, BAN 2.96 7/1/09 6,500,000 6,505,499 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington1.1% Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 3.90 6/1/09 10,000,000 10,000,000 West Virginia.3% Ritchie County, IDR (Simonton Building Products, Inc.) (LOC; PNC Bank) 0.59 6/7/09 2,800,000 2,800,000 Wisconsin1.3% Park Falls, IDR (Weather Shield Project) (LOC; Bank One) 0.55 6/7/09 4,125,000 4,125,000 Wisconsin School Districts, COP, TRAN (Cash Flow Management Program) (LOC; U.S. Bank NA) 3.00 9/17/09 7,000,000 7,024,411 Wyoming2.9% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (Senior Series) (LOC; Royal Bank of Canada) 0.44 6/7/09 25,000,000 25,000,000 U.S. Related.6% Eagle Tax-Exempt Trust (Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue, BAN) (Liquidity Facility; Citibank NA and LOC; Citibank NA) 0.64 6/7/09 5,000,000 5,000,000 Total Investments (cost $885,788,834) 101.2% Liabilities, Less Cash and Receivables (1.2%) Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at May 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2009, these securities amounted to $95,835,000 or 10.9% of net assets. 18 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 AAA,AA,A c Aaa,Aa,A c AAA,AA,A c Not Rated d Not Rated d Not Rated d  Based on total investments. c Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES May 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 885,788,834 885,788,834 Interest receivable 2,688,982 Prepaid expenses and other assets 177,744 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 746,447 Cash overdraft due to Custodian 12,207,920 Payable for shares of Common Stock redeemed 260,576 Accrued expenses 46,373 Net Assets ($) Composition of Net Assets ($): Paid-in capital 875,355,415 Accumulated net realized gain (loss) on investments 38,829 Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 133,330,624 742,063,620 Shares Outstanding 133,371,850 742,267,625 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Six Months Ended May 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) Shareholder servicing costsNote 2(c) Distribution and prospectus feesNote 2(b) Treasury insurance expenseNote 1(e) Registration fees Professional fees Custodian feesNote 2(c) Directors fees and expensesNote 2(d) Prospectus and shareholders reports Miscellaneous Total Expenses Lessreduction in expenses due to undertakingNote 2(a) Lessreduction in shareholders servicing costs due to undertakingNote 2(c) Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2009 Year Ended (Unaudited) November 30, 2008 Operations ($): Investment incomenet 932,200 17,583,347 Net realized gain (loss) on investments 41,500 (2,671) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (404,174) (2,892,990) Class B Shares (528,026) (14,953,624) Total Dividends Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Class A Shares 128,333,084 653,875,648 Class B Shares 754,045,369 3,107,572,167 Dividends reinvested: Class A Shares 394,971 2,834,964 Class B Shares 524,513 14,866,149 Cost of shares redeemed: Class A Shares (147,036,116) (605,608,868) Class B Shares (786,481,989) (3,140,327,410) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 925,572,912 892,626,200 End of Period See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended May 31, 2009 Year Ended November 30, Class A Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) a Ratios/Supplemental Data (%): Ratio of total expenses to average net assets a Ratio of net expenses to average net assets a,b b b Ratio of net investment income to average net assets a Net Assets, end of period ($ x 1,000) 133,331 151,633 a Annualized. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 Six Months Ended May 31, 2009 Year Ended November 30, Class B Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .001 .018 .027 .024 .014 .002 Distributions: Dividends from investment incomenet (.001) (.018) (.027) (.024) (.014) (.002) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .14 a 1.80 2.76 2.47 1.38 .25 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 a 1.05 1.05 1.04 1.05 1.05 Ratio of net expenses to average net assets 1.06 a .99 1.00 1.00 .99 .99 Ratio of net investment income to average net assets .14 a 1.77 2.72 2.44 1.39 .24 Net Assets, end of period ($ x 1,000) 742,064 773,940 792,283 638,154 667,757 544,079 a Annualized. See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: General Municipal Money Market Fund (the fund) is a separate diversified series of General Municipal Money Market Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company, currently offering one series, which is the fund. The funds investment objective is to maximize current income exempt from federal income tax, to the extent consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 20.5 billion shares of $.001 par value Common Stock.The fund is currently authorized to issue two classes of shares: Class A (15 billion shares authorized) and Class B (5.5 billion shares authorized). Class A and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (a securities dealer, financial institution or other industry professional) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended May 31, 2009, sub-accounting service fees amounted to $194,830 for Class B shares and are included in shareholder servicing costs. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments` are allocated to each class of shares based on its relative net assets. 26 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2009 in valuing the funds investments: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices  Level 2Other Significant Observable Inputs Level 3Significant Unobservable Inputs  Total In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. 157-4,Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (FSP 157-4). FSP 157-4 provides additional guidance for estimating fair value in accordance with FAS 157, when the volume and level of activity for the asset or liability have significantly decreased as well as guidance on identifying circumstances that indicate a transaction is not orderly. FSP 157-4 is effective for fiscal years and interim periods ending after June 15, 2009.
